UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6192


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

DR. L. TATRO; K. GIVENS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00043-SGW-RSB)


Submitted:   May 26, 2013                     Decided:   May 31, 2013


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.    Carlene Booth Johnson,
PERRY LAW FIRM, PC, Dillwyn, Virginia; Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malcolm   Muhammad      appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the   record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Muhammad v. Tatro, No. 7:12-cv-00043-SGW-RSB (W.D. Va.

Jan. 30, 2013).           We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented      in   the

materials      before    this   court    and     argument    would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                          2